ORDER
The Disciplinary Review Board on May 19, 1997, having filed with the Court its decision concluding that RICHARD W. WOODWARD of MIDDLETOWN, who was admitted to the bar of this State in 1990 and who was temporarily suspended from practice by Order of this Court dated July 12, 1995, and who remains suspénded at this time, should be suspended from the practice of law for a period of three years for his criminal conviction in federal court of conspiracy to commit securities fraud, in violation of 18 U.S.C.A. 371, conduct in violation of RPC 8.4(b);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to complete successfully the Skills and Methods Course offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that RICHARD W. WOODWARD is hereby suspended from the practice of law for a period of three years, effective July 12, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*563ORDERED that prior to reinstatement to practice, respondent shall demonstrate that he has successfully completed the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the'prosecution of this matter.